DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art offers a variety of devices that include a display that is rotatably attached to a camera body and are within the same field as the present invention.  For example, U.S. Pat. No. 5,790,194 to Shimamura teaches a display panel attached to a grip portion of a main body of a camera through a support art.  U.S. Pub. No. 2016/0252798 to Igi teaches a display rotatably attached to a camera body.  However, the prior art of record does not teach all of the limitations as the currently presented claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697